DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated November 17, 2020.  Claim 8 is currently amended and claims 1-20 remain pending in the application and have been fully considered by Examiner.    
Claims 1-7 and 15-20 contain allowable subject matter.
In view of Applicant’s amendments and remarks, the 35 USC 103 rejections are hereby withdrawn.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.

	With respect to claim 8, lines 16-18 recite “wherein the system is configured to perform extremum index assignment for a multi-instance extremum input using an input traversal direction which is matched to a scalar translation of the CMMSR loop.”  While Applicant’s specification at paragraph [0208] teaches traversal directions and recites, “some embodiments include executing 712 a loop vectorization 214 with a multi-instance extremum input and 

	With respect to claims 9-14, being dependent upon claim 8, each inherits the 35 USC 112(a) deficiency identified above.

Allowable Subject Matter
Claims 1-7 are and 15-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter in claims 1-7 and 15-20: 
The prior art of record teaches the general concepts vectorizing min and max loops, for example:
Baghsorkhi cited above teaches vectorizing a min loop
Bik et al., “Multimedia vectorization of floating-point MIN/MAX reductions,”  teaches vectorizing min/max reductions
Beckmann et al. 20130346058 teaches vector units with P lanes and translating scalar instruction in to P-wide vector instructions.
Horsnell et al. 20190258489 teaches vectorising iterations of a program loop written in scalar code, with multiple iterations of the loop mapped to respective lanes of vector processing for a sequence of vector instructions

However, based on a thorough search, Examiner has concluded that following features, in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious: (i) “(b) the loop body has an extremum test for identifying an extremum value, (c) the loop body has an extremum value assignment which is configured to assign the extremum value to an extremum variable when the extremum test is satisfied, (d) the extremum value assigned is based on the loop index, (e) the loop body also has an extremum index assignment which is configured to assign a value of an index expression to an extremum index variable when the extremum test is satisfied; and (f) the index expression is based on the loop index; and the translator automatically producing a non-empty at least partially vectorized translation of the loop which includes a vectorization of the extremum index assignment and also includes a vectorization of the extremum value assignment, wherein the vectorizations comprise channel data structures in a digital memory, each channel data structure has a respective extremum value and corresponding loop index value, and the producing produces a translation of the loop which comprises wind-down code that is configured to perform extremum value assignment and extremum index assignment at least in part by gathering across the channel data structures one or more candidates for the extremum value and one or more corresponding candidates for the loop index value,” recited in claim 1; (ii) the details of the wind-down code recited in dependent claim 14; and (iii) “producing a non-empty at least partially vectorized translation of the CMMSR loop which is configured to upon execution (a) place in each sector of 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192